DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 10/20/2022 has been entered. Claims 1-7, 9-22 and 24-30 are pending.  The amendment has overcome the 101 rejection in the Non-final Office Action 8/2/2022.

Claim Objections
Claims 5 and 20 are objected to because of the following informalities: “one or more UEs” should be changed to “the one or more other UEs” for clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 29, the limitations “means for performing…” and “means for selecting…” are interpreted to cover the corresponding structure described in the specification, such as FIG. 8 and corresponding paragraphs, as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13, 14, 16-22, 25, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over 2020/0029245 (Khoryaev) in view of US 2021/0127365 (hereinafter Wang).
Regarding claims 1, 16 and 29-30, Khoryaev teaches an apparatus / medium / method for wireless communications by a user equipment (UE), comprising: performing partial sensing by monitoring for sidelink transmissions from one or more other UEs ([0211]-[0214]: details monitor one or more physical channels to detect occupied resources based on the plurality of partial sensing windows); and selecting resources, within a resource selection window, for future sidelink communications based on results of the partial sensing ([0211]-[0214];[0131]: details construct the candidate resource set within the resource (re)selection window by processing the plurality of partial sensing windows… if there is a valid candidate resource for selection, the P-UE 602 can (re)-select it and trigger partial sensing and resource reselection procedure corresponding to new/updated resource selection window).
Khoryaev does not explicitly teach performing partial sensing by monitoring for sidelink transmissions from one or more other UEs using different beams during different durations at different times of a sensing window.  
However, Wang teaches performing partial sensing by monitoring for sidelink transmissions from one or more other UEs using different beams during different durations at different times of a sensing window (FIG. 3; [0050]: details after sidelink SSs or PSBCHs for the initial transmission using Beam 1 and the initial transmission using Beam 2 transmitted from the UE1 are measured respectively by the circuitry 220 of the UE2 during the sensing window… a portion of the sensing window is transmission from UE1 using Beam 1 and different portion is transmission using Beam 2, each at different time duration; monitored in order to perform resource selection trigger).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoryaev to incorporate the teachings of Wang and include using different beams during different durations at different times of a sensing window of Wang with the performing partial sensing of Khoryaev.  Doing so would guarantee latency requirement (Wang, at paragraph [0074]).

Regarding claims 2 and 17, Khoryaev teaches wherein UE monitors during the sensing window for sidelink transmissions from the one or more other UEs to identify resources reserved for future sidelink transmissions ([0198];[0212]-[0214]: details partial sensing and resource selection procedure provide independent processing for each partial sensing window projecting its transmissions to future/further resource selection windows; provide conditional processing for each partial sensing window and projecting it transmissions to future resource selection windows).  

Regarding claims 3 and 18, Khoryaev teaches wherein the selecting is based on an indication, in sidelink transmissions sensed during the monitoring, of resources reserved for future sidelink communications by the one or more other UEs ([0108];[0198];[0212]-[0214]: details where K=[k.sub.1=2, k.sub.2=4] at partial sensing windows 708 and 710, respectively, as a) for partial sensing window denoted by k.sub.1=2, UE processes a sidelink control information (SCI) with all resource reservation periods P.sub.RSVP_RX=⅕, ½, 1, 2, 3, 4, . . . , 10, for example; and b) for partial sensing window denoted by k.sub.2=4, UE processes a sidelink control information (SCI) with all resource reservation periods P.sub.RSVP_RX=⅕, ½, 1, 2, 3, 4, . . . , 10).  

Regarding claims 4 and 19, Khoryaev teaches wherein the sensed sidelink transmissions comprise at least one of: sidelink control information (SCI), transmission reservation announcement, reception reservation announcement, or physical sidelink feedback channel (PSFCH) transmissions ([0108];[0198];[0212]-[0214]: details a sidelink control information (SCI)).  

Regarding claims 5 and 20, Khoryaev does not explicitly teach wherein the different beams correspond to one or more UEs with which the UE communicates via a sidelink.  
However, Wang teaches wherein the different beams correspond to one or more UEs with which the UE communicates via a sidelink ([0068]: details the number of beams in the second set of beams of the currently transmitting UE (i.e., UE2) is independent of the number of beams in the first set of beams of the interfering UE (i.e., UE1) as mentioned above, both of which may be configured by higher layers).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoryaev to incorporate the teachings of Wang and include wherein the different beams correspond to one or more UEs with which the UE communicates via a sidelink of Wang with Khoryaev.  Doing so would improve resource utilization (Wang, at paragraph [0057]).

Regarding claims 6 and 21, Khoryaev teaches wherein the monitoring is triggered via a resource selection trigger that occurs before or after the sensing window ([0098];[0211]-[0214]: details resource reselection triggering mechanism; monitor one or more physical channels to detect occupied resources based on the plurality of partial sensing windows).  

Regarding claims 7 and 22, Khoryaev teaches performing full sensing by monitoring for sidelink transmissions from one or more other UEs during a larger portion of the sensing window than used for the partial sensing, when the UE changes to a new beam for sidelink communications or makes a new connection to another UE ([0027][0211]-[0214]: details full sensing operation or full sensing window with a partial sensing window).  

Regarding claims 10 and 25, Khoryaev teaches deciding whether to perform the partial sensing or full sensing by monitoring a larger portion of the sensing window than used for the partial sensing, based on at least one of a channel busy rate (CBR) or channel occupancy ratio (CR) ([0027];[0152];[0166]-[0167]: details full sensing operation or full sensing window with a partial sensing window; channel busy ratio (CBR) or occupancy ratio (CR)).  

Regarding claims 11 and 26, Khoryaev teaches receiving, from another UE, an indication of one or more recommended sets of resources; performing the partial sensing based on the one or more recommended sets of resources; selecting, based on the partial sensing, one of the one or more recommended sets of resources to use for subsequent sidelink communication with the other UE; and signaling the other UE to use the selected recommended set of resources ([0110];[0212]-[0214]: details the reselecting UE 602 performs conditional processing, starting from the most actual partial sensing window (e.g., 710) towards the most outdated one (e.g., window 708) and for each partial sensing window, the P-UE 602 can determine the set of transmissions from other UEs with relevant resource reservation intervals).  

Regarding claims 13 and 28, Khoryaev teaches generating, based on the partial sensing, one or more recommended sets of resources; and providing, to another UE, an indication of one or more recommended sets of resources ([0110];[0212]-[0214]: details  the reselecting UE 602 performs conditional processing, starting from the most actual partial sensing window (e.g., 710) towards the most outdated one (e.g., window 708) and for each partial sensing window, the P-UE 602 can determine the set of transmissions from other UEs with relevant resource reservation intervals).  

Regarding claim 14, Khoryaev teaches receiving signaling, from the other UE, an indication of one of the recommended set of resources to use for sidelink communications ([0110];[0212]-[0214]: details  the reselecting UE 602 performs conditional processing, starting from the most actual partial sensing window (e.g., 710) towards the most outdated one (e.g., window 708) and for each partial sensing window, the P-UE 602 can determine the set of transmissions from other UEs with relevant resource reservation intervals).  

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Wang as applied to claim 1 or 16 above, and further in view of US 2013/0059619 (hereinafter Kim).
Regarding claims 9 and 24, Khoryaev does not explicitly teach wherein a duration of monitoring with a beam is determined based on a corresponding beam width.  
However, Kim teaches wherein a duration of monitoring with a beam is determined based on a corresponding beam width ([0087]-[0089]: details allocates the continuous measurement durations to the preferred-wide beams, and determines to transmit the narrow beam reference signals through the measurement duration allocated to the corresponding preferred-wide beam).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoryaev to incorporate the teachings of Kim and include wherein a duration of monitoring with a beam is determined based on a corresponding beam width of Kim with Khoryaev.  Doing so would improve spectral efficiency (Kim, at paragraph [0005]).

Claims 12, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Wang, further in view of US 2020/0036422 (hereinafter Li).
Regarding claims 12, 15 and 27, Khoryaev does not explicitly teach wherein the partial sensing is performed using a beam used to communicate with the other UE.  
However, Li teaches wherein the partial sensing is performed using a beam used to communicate with the other UE (FIG. 16: details Partial sensing for sidelink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khoryaev to incorporate the teachings of Li and include wherein the partial sensing is performed using a beam used to communicate with the other UE of Li with Khoryaev.  Doing so would improve coverage (Li, at paragraph [0154]).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant alleges that Khoryaev does not teach the newly amended feature of “using different beams during different durations at different times of a sensing window” as recited in claims 1, 16, 29 and 30.  However, Wang teaches this feature. The amended claims are rejected as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2021/0051653) details sidelink communications.
Xu (US 2021/0100059) details beam management and failure recovery for communications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415